MEMORANDUM **
Tom Hale, a licensed attorney, appeals pro se from the district court’s order affirming a bankruptcy court’s order sanctioning him in the amount of $1,397.00 for failing to appear at two scheduled hearings. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the district court’s decision on appeal from a bankruptcy court. Dawson v. Washington *621Mut. Bank, F.A. (In re Dawson), 390 F.3d 1139, 1145 (9th Cir.2004). We review for abuse of discretion a bankruptcy court’s decision to impose sanctions. Hansbrough v. Birdsell (In re Hercules Enters., Inc.), 387 F.3d 1024, 1027 (9th Cir.2004). We affirm.
The bankruptcy court did not abuse its discretion in sanctioning Hale for failing to appear at a hearing set (with Hale’s concurrence) for September 16, 2003, and for also failing to appear at a subsequent “show cause” hearing on October 14, 2003. See Caldwell v. Unified Capital Corp. (In re Rainbow Magazine, Inc.), 77 F.3d 278, 283-85 (9th Cir.1996) (holding that bankruptcy courts have inherent power to sanction and affirming sanctions imposed by bankruptcy court against a nonparty). Hale’s conclusory contention that the bankruptcy judge was impermissibly biased against him is unavailing. See Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir.1993) (concluding that mere speculative assertions of invidious motive are insufficient to show judicial bias).
Hale’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.